Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koottai et al. (U.S. Pub. 2018/0288063 A1).
 	With respect to claims 1, and 10-12, Koottai et al. discloses a method of user clustering, comprising: 
acquiring a clustering condition for a predetermined user group, wherein the clustering condition comprises a time selecting condition and an event selecting condition (i.e., “the selected behavior model includes a data cluster generated based on a parameter of data”(0007) and parameter can be the time selecting and an event selecting or “the behavior analytics engine 320 is configured to generate a model for a user or group of users by identifying a subset of parameters associated with incoming real-time data and the historical data of access requests for the user or group of users and analyze the incoming real-time data and the historical data of access requests against the subset of parameters to generate the user model for the user or group of users”(0112) and “the behavior analytics engine 320 may utilize machine learning and cluster analysis to detect anomalies…The behavior analytics engine 320 may be configured to detect anomalies with greater accuracy compared to traditional batch job based detection”(0117) and Examiner asserts that batch job is one kind of the event selecting condition as claimed invention); 
determining, based on the time selecting condition, at least one target time period for each user behavior data in a user behavior database (i.e., “the plurality of behavior models, where the generating the plurality of behavior models comprises: obtaining, by the computing system, a plurality of historical access requests associated with the user over a period of time” (0008) and Examiner asserts behavior models obtaining a plurality of historical access request is target time period or 0025 or “After a period of time, the system may learn and adapt from the default or static policies and the behavior models, and determine that based on user behavior pattern, the system should not trigger an anomalous activity when the user is traveling to the other location.”(0095)); 
determining association data indicating a relationship between the each user behavior data and each target time period of the at least one target time period based on the each user behavior data  (i.e., “analyzing, by the computing system, the data associated with the access request against a behavior model associated  with the user to obtain a behavior based risk for the user”(0006), 0007), and the each target time period, so as to generate an association table by the association data (i.e., “the plurality of behavior models, where the generating the plurality of behavior models comprises: obtaining, by the computing system, a plurality of historical access requests associated with the user over a period of time; identifying, by the computing system, a set of parameters associated with data from the plurality of historical access requests to be monitored; and analyzing, by the computing system, the data from the plurality of historical access requests against the set of parameters to generate the plurality of behavior models.”(0008) and plurality of behavior models is the an association table as claim invention); and 
selecting, from the association table, target association data for a time period to be monitored based on the time period to be monitored and the event selecting condition, so as to determine a target user belonging to the predetermined user group according to the target association data (i.e., “the behavior model from a plurality of behavior models associated  with the user, wherein: (i) the selection is based on the data associated with the access request, (ii) the selected behavior model includes a data cluster generated based on a parameter of data, and (iii) the data associated  with the access request includes data associated with the parameter of data”(0007)).  
With respect to claim 2, Koottai et al. discloses wherein the time selecting condition is related to a first number of previous predetermined time periods, and the each user behavior data contains first time information indicating an event occurrence time (i.e., “The deviation score can thus be computed based on previous behavior of the user's access into the system.”(0122) and “At step 1020, the data associated with the access request is analyzed against data collected concerning previous interactions between the user and one or more enforcement policies to obtain a rule or policy based risk for the user. The interactions may include any activity from the user that triggered one or more enforcement policies… the interactions include previous successes and/or failures of the user's access into the target system as determined by the one or more enforcement policies. The number of previous successes and/or failures can be determined by the rules engine of the computing system”(0150) and fig. 10 show step 1015); and wherein the determining at least one target time period for each user behavior data in a user behavior database comprises: indicating each of the first number of predetermined time periods immediately subsequent to the event occurrence time of the each user behavior data, as a target time period (fig. 10 shows the step 1025 analyze  and behavior model is target and pp 0150 explain the number of time for behavior each user for successfully logged, fail to particular application, resource (event) ).  
With respect to claim 3, Koottai et al. discloses wherein the time selecting condition is related to a second number of subsequent predetermined time periods, and the each user behavior data contains first time information indicating an event occurrence time (i.e., “the usage data (e.g., usage pattern) associated with the activity of each of the users on the system is analyzed against a behavior model associated with each of the users to obtain a behavior based risk for each of the users. In various embodiments, the threat detection module may be configured to analyze a user's usage data (e.g., usage pattern) after the user has successfully logged into a system or accessed a resource against a set of one or more parameters over a period of time and generate a behavior model for the user based on analysis.  The identified parameters can become the data points for building the clusters in the model.” (0156) and “monitoring user access and detecting threats in real-time by detecting anomalous access requests from users. In various embodiments, a method is provided for accessing management of a target resource”(0006) and “the plurality of behavior models, where the generating the plurality of behavior models comprises: obtaining, by the computing system, a plurality of historical access requests associated with the user over a period of time; identifying, by the computing system, a set of parameters associated with data from the plurality of historical access requests to be monitored; and analyzing, by the computing system, the data from the plurality of historical access requests against the set of parameters to generate the plurality of behavior models”(0008)); and wherein the determining at least one target time period for each user behavior data in a user behavior database comprises: indicating each of the second number of predetermined time periods immediately previous to the event occurrence time of the each user behavior data, as a target time period  (fig. 10 shows the step 1025 analyze  and behavior model is target time period as claimed invention and 0150 explain the number of time for behavior each user for successfully logged, fail to particular application, resource (event) ).  
 With respect to claim 4, Koottai et al. discloses further comprising, subsequent to the determining the at least one target time period: selecting, from the at least one target time period, a target time period within a valid time window (i.e., “the one or more agents 145 and/or one or more Webgates 160 may check whether the session is still valid based on whether a time period has expired”(0111)); and indicating the selected target time period as the at least one target time period being updated (i.e., “These parameters are configured with the behavior analytics engine 320, and the behavior analytics engine 320 can build a model for the user over a period of time by analyzing these parameters.  Consequently, when a user requests access to the financial application the behavior analytics engine 320 can select the model for determining whether the request is anomalous.” (0116)).  
With respect to claim 5, Koottai et al. discloses wherein, the association data contains: the each user behavior data and second time information related to the each target time period (i.e., “the plurality of behavior models, where the generating the plurality of behavior models comprises: obtaining, by the computing system, a plurality of historical access requests associated with the user over a period of time; identifying, by the computing system, a set of parameters associated with data from the plurality of historical access requests to be monitored; and analyzing, by the computing system, the data from the plurality of historical access requests against the set of parameters to generate the plurality of behavior models.”(0008)); and the each user behavior data contains: user identification information and event description information (i.e., “(i) identifying the user that is associated with the enforcement action applied by the enforcement policy, and (ii) updating the threat perception determined for the user based on the occurrence of the security event.”(0030) and “by the information management system, one or more behavior models for each of the users, where the generating the one or more behavior models comprises: obtaining, by the access management and threat detection system, a plurality of historical user activity associated with each of the users over a period of time; …wherein the set of parameters are identified based on multiple factors including a pattern of system usage by users or a group of users that are similar to each of the users; and analyzing, by the information management system, the data from the plurality of historical access requests against the set of parameters to generate the plurality of behavior models”(0032)); and wherein the selecting, from the association table, target association data for a time period to be monitored comprises: selecting, from the association table, target association data containing a target time period within the time period to be monitored and the event description information matching the event selecting condition  “by the information management system, one or more behavior models for each of the users, where the generating the one or more behavior models comprises: obtaining, by the access management and threat detection system, a plurality of historical user activity associated with each of the users over a period of time; …wherein the set of parameters are identified based on multiple factors including a pattern of system usage by users or a group of users that are similar to each of the users; and analyzing, by the information management system, the data from the plurality of historical access requests against the set of parameters to generate the plurality of behavior models”(0032)).  
With respect to claim 8, Koottai et al. discloses the method according to claim 5, wherein the determining a target user belonging to the predetermined user group according to the target association data, comprises: determining a target user belonging to the predetermined user group for the time period to be monitored according to the user identification information of the target association data “by the information management system, one or more behavior models for each of the users, where the generating the one or more behavior models comprises: obtaining, by the access management and threat detection system, a plurality of historical user activity associated with each of the users over a period of time; …wherein the set of parameters are identified based on multiple factors including a pattern of system usage by users or a group of users that are similar to each of the users; and analyzing, by the information management system, the data from the plurality of historical access requests against the set of parameters to generate the plurality of behavior models”(0032)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C 103(a) as being unpatentable over Koottai et al. (U.S. Pub. 2018/0288063 A1) in view of Hodjat (U.S. Pat. 10,735,445 B2)
With respect to claim 9, Koottai et al. discloses for wherein the determining the association data indicating a relationship between the each user behavior data (i.e., “the plurality of behavior models, where the generating the plurality of behavior models comprises: obtaining, by the computing system, a plurality of historical access requests associated with the user over a period of time; identifying, by the computing system, a set of parameters associated with data from the plurality of historical access requests to be monitored; and analyzing, by the computing system, the data from the plurality of historical access requests against the set of parameters to generate the plurality of behavior models.”(0008))  but Koottai et al. does not discloses each target time period of the at least one target time period, comprises: performing a Cartesian product on the each user behavior data and the at least one target time period for the each user behavior data, so as to obtain the association data indicating the relationship between the each user behavior data and the each target time period.  However, Hodjat discloses wherein the determining the association data indicating a relationship between the each user behavior data and each target time period of the at least one target time period, comprises: performing a Cartesian product on the each user behavior data and the at least one target time period for the each user behavior data (i.e., “Once behavior is characterized, any representation of the behavior model may be mapped to a distance model in a Cartesian world. A threshold may be established for the maximum allowable distance between production and baseline behavior” (col. 4, lines line 33-line37)), so as to obtain the association data indicating the relationship between the each user behavior data and the each target time period (i.e., “The behavior model may be represented by aggregating the data from the multiple observations over a day's time such as the total amount of water added during the day. The behavior model may also include statistics aggregating data over a week's time such as the average growth of plants within the container” (col. 8, lines 54-60)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hodjai’s feature to analysis user’s behavior accurate for the stated purpose has been well known in the art as evidenced by teaching of Hodjat et al. (col. 1, lines 64-67 and col. 2, lines 1-10).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-12, the claims 1-12 recite a series for method and apparatus of user clustering. Thus, the claims are directed to a statutory category, because a series of method and apparatus of user clustering (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite acquiring a clustering condition for a predetermined user group, determining at least one target time period for each user behavior data in a user behavior database, determining association data indicating a relationship between the each user behavior data and each target time period of the at least one target time period based on the each user behavior data and the each target time period, selecting target association data for a time period to be monitored based on the time period to be monitored and the event selecting condition, so as to determine a target user belonging to the predetermined user group according to the target association data. The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to cluster.  This is abstract idea.  Further, at step 2B, the claims do not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc.) are claimed to perform their basic functions method and apparatus of user clustering. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of method and apparatus of user clustering.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.

	Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed wherein the event selecting condition comprises occurrence times of a predetermined behavior for a predetermined commodity being greater than or equal to a predetermined value; and wherein the selecting, from the association table, target association data containing a target time period within the time period to be monitored and the event description information matching the event selecting condition, comprises: resetting a counting parameter to an initial value of 0; searching, in the association table, association data containing the user identification information being equal to a first value and the second time information being equal to a second value; incrementing a value of the counting parameter by 1 in response to determining that the event description information of each association data searched indicates the predetermined behavior for the predetermined commodity; determining whether the value of the counting parameter is greater than or equal to the predetermined value or not when the searching being completed; and determining the each association data as the target association data in response to the value of the counting parameter being greater than or equal to the predetermined value.  
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed wherein the event selecting condition comprises occurrence times of a first predetermined behavior for a first predetermined commodity being greater than or equal to a first predetermined value, and occurrence times of a second predetermined behavior for a second predetermined commodity being greater than or equal to a second predetermined value; and wherein the selecting, from the association table, target association data containing a target time period within the time period to be monitored and the event description information matching the event selecting condition, comprises: resetting a first counting parameter and a second counting parameter to an initial value of 0, respectively; searching, in the association table, association data containing the user identification information being equal to a first value and the second time information being equal to a second value; incrementing a value of the first counting parameter by 1 in response to determining that the event description information of each association data searched indicates the first predetermined behavior for the first predetermined commodity, and incrementing a value of the second counting parameter by 1 in response to determining that the event description information of each association data searched indicates the second predetermined behavior for the second predetermined commodity; determining whether the value of the first counting parameter is greater than or equal to the first predetermined value or not, and whether the value of the second counting parameter is greater than or equal to the second predetermined value or not when the searching being completed; and determining the each association data as the target association data, in response to the value of the first counting parameter being greater than or equal to the first predetermined value, and the value of the second counting parameter being greater than or equal to the second predetermined value.  
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Glass et al. discloses Method and system for mapping short term ranking optimization objective to long term engagement, U.S. Pub. No. 2014/0279736 A1.
The patent to Saraswai discloses Navigation system having point of interest recommendation mechanism and method of operation thereof, U.S. Pub. No. 2014/0095063 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                           August 10, 2022